Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-5 are pending in this application.
Claims 1-5 have been rejected.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “slurry-like form”. The phrase "slurry- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Claim 5 recites “rough-pulverization step”. It is to be noted that the phrase “rough-pulverization step” renders claim 5 indefinite. The reason is 


Claim Rejections - 35 USC § 103
5.    The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.


7.   	 Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Salate-Garces et al. USPN 4357864 in view of Abe et al. USPN 4073958 and in view of Fukumori et al. (US 2005/0042358) in view of Abe et al. USPN 4073958 and further in view of NPL Chiang et al. (J Cereal Science 35: 85-94, 2002). 

8.	Regarding claims 1-2, 4, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 2 last two paragraphs, page 3 First  paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph). 
Yukari H et al. is specifically silent about rice as (i) rice bran obtained by milling of raw rice which does not include red rice bran and (ii) pulverizing “rice bran slurry”.
With respect to (i), Salate-Garces et al. discloses that husked grains goes through paddy separation to make complete cleaning and rice bran is separated for future use and polished rice is collected (at least in col 15 lines 1-25, in line 9, husked 
Abe et al. is used to address and strengthen the motivation to modify Yukari et al. to use rice bran as rice to make rice gel. Abe et al. discloses that the rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1-15), therefore, however, it can be used to modify rice of Yukari H et al. for making rice gel in order to have nutritionally enriched rice gel.  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Salate-Garces et al. et al. to mill and separate husks, rice bran which can be collected and used to make rice gel because the rice bran obtained from Japanese rice wine production, i.e. brewers industry as by product has special quality of having large amounts of proteins, fats, vitamins etc. as disclosed by Abe et al.  (in Abe et al., col 1 lines 65-67, col 2 lines 1-15) and is inexpensive. 
In order to address “excluding at least red rice bran” as claimed in claim 1, Fukumori et al. discloses that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice” to meet claim 2. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of 
With respect to (ii), regarding the step of “pulverizing the rice bran slurry” as claimed in claim 1, Yukari H et al. discloses that the “mechanical stirring” condition can be determined depending on the state of the gelatinized material and is performed by using stirring device with pressure molding, if needed (page 6 last paragraph).
 Therefore, it is within the skill of one of ordinary skill in the art to optimize the speed of the stirring machine to perform desired stirring of the rice and water together in a way so that it performs pulverization at the same time also.
NPL Chiang et al. discloses that wet milling stone mill can be performed to mill hydrated rice with water in slurry form  in order to have desired size ground milled product (in Paghe 86, Under Materials and methods) and this method provides the benefit of having less damaged starch (page 93 Under Conclusion) to meet claims 1, 4.

9. 	Regarding claim 3, Yukari et al. in view of Fukumori et al.  and in view of secondary prior arts disclose that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer’s rice as a raw material for rice wine (sake) ( in Fukumori et al., at least in [0039]). 
However, Fukumori et al. does not specifically mention GIN-rice bran.
Abe et al. discloses that the rice bran obtained from Japanese rice wine production, the polishing usually about 60% of original weight of the rice grains and this rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1-15).  It is known that Gin is one type of alcohol (wine) and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Abe et al.to use the rice bran obtained from Japanese rice wine production, the polishing usually about 60% of original weight of the rice grains and this rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1-15).

10.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Salate-Garces et al. USPN 4357864 in view of Abe et al. USPN 4073958 and in view of Fukumori et al. (US 2005/0042358) in view of Abe et al. USPN 4073958 and further in view of NPL Chiang et al. (J Cereal Science 35: 85-94, 2002) as applied to claim 1 and further in view of Dougherty et al. USPN 3574640. 

11.	Regarding claim 5, as discussed above, Yukari H et al. in view of NPL Chiang et al. and secondary prior arts disclose that wet milling stone mill can be performed to mill hydrated rice with water in slurry form in order to have desired size ground milled 
Even if NPL Chiang et al. does not mention that the first pulverizing is rough (coarse) and second regrinding step is fine pulverization step.
  Dougherty et al. discloses that stone mill is configured to perform wet milling by preferably using two successive passes through the mill having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product (col 3 lines 63-72). 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  coarse grinding and fine grinding in Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
It is to be noted that even if Dougherty et al. discloses for the hydrated seed product to be milled, however, it is to be noted that, therefore, examiner used an additional secondary prior art by NPL Chiang et al. to address stone mill is used for rice is also addressed by NPL Chiang et al. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Chiang et al. mill hydrated rice with water in slurry form  in order to have desired size ground milled product (in Page 86, Under Materials and methods) and this method 
In addition, in this instance, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792